Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group I (claims 1-7) in the reply filed on 10/24/2022 is acknowledged. Claim 8 is withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.  

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
 (B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: "an injection molding machine that is configured to inject a material" in claim 1, Lines 3-4; "an information input section that is configured to input molded product information" in claim 1, Lines 11-12; "the information input section is configured to input injection molding machine information" in claim 2, Lines 8-9; "the information input section is configured to input information" in claim 5, Lines 9-10. 
Because this claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1-7 are objected to because of the following informalities:
In claim 1, line 7, ‘a molded product’ should read “the molded product”
In claim 1, line 13, ‘a material’ should read “the material”
In claim 1, line 14, ‘a mold’ should read “the mold”
In claim 2, lines 9-10 ‘an injection molding machine’ should read “the injection molding machine”
In claim 5, line 12-13, ‘a device’ should read “the device”
Claims 2-7 depended on claim 1 are objected as well.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 2 recites the limitations "the appropriate injection molding machine" in lines 12-13. There is insufficient antecedent basis for these limitations in the claim. It is unclear what the appropriate injection molding machine is pointed out. Claim 2 is indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 134 S.Ct. 2347 (2014).
Claim 1 of the claimed invention are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-7 are directed to an injection molding machine management system that generates an analysis condition of an injection molding machine.  The claims recite limitations for “an injection molding machine management system comprising: a storage section that stores identification information of the components in the injection molding machine; an information input section that read the identification information of the components into the system; a determination section that determines identification information of the components mismatching or not; a display section that performs display of the process”. The recited claims are directed the abstract concept of a processor such as a human brain for reading, storing, determining/executing and displaying information/data via a program installing in the injection molding machine.
The recited claims are analogous to those of Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016), wherein the court determined that the focus of the asserted claims, as illustrated by claim 12, is on collecting information, analyzing it, and displaying certain results of the collection and analysis. The claim requirement of “displaying concurrent visualization” was determined to be insufficient to qualify as something more. The court further determined that the claims were clearly focused on the combination of those abstract-idea processes. The advance they purported to make was a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular inventive technology for performing those functions. The claims of Electric Power Group were therefore determined to be directed to an abstract idea. Like the claims of Electric Power Group the claim limitations for receiving input, analyzing and filtering data, and generating an output are directed to an abstract idea.  
The limitations directed to determining a statistical occurrence and presenting the output starting from the causes with greater statistical occurrence, represent insignificant post solution activity and describe mathematical relationships and algorithms, which have been found by the courts (e.g., Benson, Flook, Diehr, Grams) to be an abstract idea.  
Other claims dependent on claim 1 similarly do not recite significantly more than the abstract idea and are rejected for the same reasons.
Courts have found computers and computer implemented processes to be ineligible when generic computer functions are merely used to implement an abstract idea.   It is noted that if the broadest reasonable interpretation of the recited claim limitations were limited to a computer implementation, adding a generic computer to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claimed invention into eligible subject matter. Generic computer‐implementation of the method is not a meaningful limitation that alone can amount to significantly more than the exception. Moreover, when viewed as a whole with such additional elements considered as an ordered combination, the claim modified by adding a generic computer would be nothing more than a purely conventional computerized implementation of applicant’s foot cause failure analysis filtering tool in the general field of industrial manufacturing process improvement and would not provide significantly more than the judicial exception itself. Examination of the claims—as a whole and in terms of each claim’s limitations—reveals that the claims are not directed to improving computer performance and do not recite any such benefit. The claims are directed to root cause failure analysis through data input and filtering, and merely use a computer to improve the performance of that determination—not the performance of a computer.  The use of a computer in a generalized fashion to increase efficiency does not meaningfully limit the otherwise abstract claims. (See Bancorp, 687 F.3d at 1279; Gottschalk, 409 U.S. at 67).
The analysis above applies to all statutory categories of invention.  Accordingly, claim 1-7 are rejected as ineligible for patenting under 35 U.S.C. §101 based upon the same rationale.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1, 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (US 2020/0307054).
Regarding claims 1, 3, 4, 6-7, Tanaka discloses that, as illustrated in Figs. 1, 2, 3, 9, an injection molding machine management system comprising:
an injection molding machine (Fig. 1, item 1 ([0027])) that is configured to inject a material (Fig. 1, item 5 ([0027], line 7 (a resin feeder))) into a mold (Fig. 1, item 4 ([0027])) to mold a molded product (not shown ([0027], line 5 (a molded article)));
a storage section (Fig. 2, item 11 ([0031], line 1 (a storage unit))) that stores mold identification information of the appropriate mold determined in correspondence to the molded product to be molded and material identification information of the appropriate material determined in correspondence to the molded product to be molded (for example, as listed in Fig. 3 ([0031]));
an information input section (Fig. 1, items 6 and 7 ([0027], line 8 (a code reader 6 (i.e., an image reading section (related to claim 6)))); [0028] (an identification code 7); a mold file calling section ([0032])) that is configured to input molded product information of the molded product to be molded, material information of the material to be used, and mold information of the mold to be used ([0027], [0028], [0029], [0030], [0031]; it is understandable that the mold information and the material information determine or define the molded product information);
a determination section (Fig. 2, items 12 and 13 ([0031], line 4 (a calculation unit 12) and lines 7-8 (a confirmation determination unit 13))) that determines whether or not the mold and the material to be used are the appropriate mold and the appropriate material in correspondence to the molded product to be molded ([0031] (i.e., matching)); and    
a display section (Fig. 2, item 14 ([0031], lines 2-3 from bottom (a list display unit 14))) that performs display based on a determination result in the determination section ([0031]), wherein
the determination section determines whether or not the mold and the material to be used are the appropriate mold and the appropriate material in correspondence to the molded product to be molded by using the material information and the mold information that are input from the information input section and the mold identification information and the material identification information stored in the storage section based on the molded product information that is input from the information input section ([0027], [0028], [0029], [0030], [0031], [0032]; as shown in Fig. 9 (in step 14 (confirm and display identification code mismatch))) and
the display section displays a mold replacement time required to replace the mold when the determination section determines that the mold is not appropriate in correspondence to the molded product to be molded, and displays a material replacement time required to replace the material is not appropriate in correspondence to the molded product to be molded (Fig. 9; [0029] (for example, changes variously depending on a material to be used); it is understandable that, as illustrated in Fig. 9, in steps 11, 12, 14, if either the mold or the resin is identified by mismatching, the replacement will take place accordingly; as illustrated in Fig. 4 or 5, the PC 15 is applied to manage the steps in Fig. 9 (i.e., the material information and the mold information are displayed on the screen of the PC (related to claim 7)). So, the mold replacement time or the resin replacement time is recorded on the screen of the PC; it is understandable that the mold replacement time includes time to identify the mold, transport the mold, and install the mold, etc. (related to claim 3); it is understandable that the resin replacement time includes time to identify the resin (material), transport the resin to the resin feeder (or hopper), produce/extrude the resin through the extruder `etc. (related to claim 4)).
Regarding claim 5, Tanaka discloses that, as illustrated in Figs. 1, 2, 3, 9, the injection molding machine management system further comprising:
at least a molded product take out device (Fig. 1, item 2 ([0027], line 4 (a picker))), wherein
the storage section stores identification information of the device included in the injection molding machine management system (as shown in Fig. 1; [0027], [0031]), 
  the information input section is configured to input information regarding the device included in the injection molding machine management system ([0027], [0028], [0029], [0030], [0031]),
the determination section determines whether or not the device to be used is an appropriate device in correspondence to the molded product to be molded by using the identification information of the device included in the injection molding machine management system based on the molded product information that is input from the information input section ([0027], [0028], [0029], [0030], [0031], [0032]; as shown in Fig. 9 (in steps 13, 14 (confirm and display identification code mismatch))), and 
the display section displays a device replacement time required to replace the device when the determination section determines that the device to be used is not the appropriate device in correspondence to the molded product to be molded (Fig. 9; [0028]; it is understandable that, as illustrated in Fig. 9 and in steps 13, 14, if the picker is identified by mismatching, the replacement will take place accordingly; as illustrated in Fig. 4 or 5, the PC 15 is applied to manage the steps in Fig. 9. So, the picker replacement time is recorded on the screen of the PC).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. as applied to claim 1 above, further in view of Uchiyama (US 2018/0345555).
Regarding claim 2, Tanaka discloses that, as illustrated in Figs. 1, 2, 3, 9, the injection molding machine management system further comprising:
the storage section stores injection molding machine identification information of an appropriate injection molding machine determined in correspondence to each of molded products to be molded (for example, see steps 9 and 13 in Fig. 9),  
the information input section is configured to input injection molding machine information of the injection molding machine to be used ([0027], [0032]; also see steps 9 and 13 in Fig. 9),
the determination section determines whether or not the injection molding machine to be used is an appropriate injection molding machine in correspondence to the molded product to be molded by using the injection molding machine identification information stored in the storage section based on the molded product information that is input from the information input section ([0031]; steps 9, 10, 14 in Fig. 9), and    
the display section displays an injection molding machine replacement time required to replace the injection molding machine when the determination section determines that the injection molding machine is not appropriate in correspondence to the molded product to be molded ([0029], [0031], [0035], [0038]; it is understandable that, as illustrated in Fig. 9, in steps 9, 14, if the injection molding machine is identified by mismatching, the replacement will take place accordingly; as illustrated in Fig. 4 or 5, the PC 15 is applied to manage the steps in Fig. 9. So, the injection molding machine replacement time is recorded on the screen of the PC).
However, Tanaka does not explicitly disclose that a plurality of the injection molding machines is applied.
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 

The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  

Tanaka discloses the claimed invention except for the duplication. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the injection molding machine, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the injection molding machine for the purpose of increasing production throughput.
Further, in the same field of endeavor, industrial machine system (injection molding), Uchiyama discloses that, as illustrated in Fig. 1, the management device 16 is applied to manage multiple injection molding machines 12. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate the teachings of Uchiyama to provide that the management device 16 is applied to manage multiple injection molding machines. Doing so would be possible to suppress the processing load on the control device, as recognized by Uchiyama ([0004], [0005], [0006]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741